                                            .. sor~ s~ ,: ~ ~
                                            I·,·JClJi,}~f\~'T
UNITED STATES DISTRICT COURT                ::· -·~cTRO~-nc:;.,LL·y F\LED
                                             [::·_.~,.; - --------
                                                                 a· -• --- --~ ----- --·
SOUTHERN DISTRICT OF NEW YORK                              c~
                                             r. " L r I:...· . .
                                                  •..   ,--   I
                                                                    a L_  f
                                                                              0 --
PARK AVENUE AESTHETIC SURGERY, P.C.,

                        Plaintiff,                  19cv9761 (JGK)

              - against -                          ORDER

EMPIRE BLUE CROSS BLUE SHIELD et
al.,

                        Defendants .

JOHN G. KOELTL, District Judge:

     The defendants should file their motions to dismiss by

March 13, 2020 . The plaintiff should respond by April 10, 2020.

The defendants may reply by April 24, 2020. Discovery is stayed

pending the decision on the motions to dismiss.

SO ORDERED.

Dated:    New York, New York
          February 20, 2020

                                       United States District Judge
